El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El apelante fué convicto del delito de homicidio volunta-rio y sentenciado a seis años de presidio con trabajos for-zados. Fundamentando este recurso alega que la corte inferior erró al denegarle la moción de nuevo juicio y al im-*621ponerle la pena que le impuso, no obstante la recomendación de clemencia hecha por el jurado.
 La moción de nuevo juicio se basó en el descubri-miento posterior de cierta prueba testifical; pero ni en la moción ni en el llamado affidavit de méritos se exponen las razones por las cuales dicha prueba no fué conseguida con anterioridad a la celebración del juicio. Sólo asegura uno de los abogados defensores que le consta que el acusado hizo gestiones para obtener el testimonio de Jesús Rivera Febres (a) Ventorrillo, y de David Soto de Jesús (a) Vieques, para presentarlo a la corte el día del juicio y que le consta que el acusado fracasó en sus gestiones. Estas meras conclusio-nes no están sostenidas por hechos de los cuales podamos determinar la suficiencia de las gestiones así como la imposi-bilidad de conseguir oportunamente esos testimonios. Aparte de este defecto que por'sí sólo bastaría para denegar la mo-ción de nuevo juicio, podemos agregar que hemos examinado las declaraciones que prestarían dichos testigos si el nuevo juicio se concediera, y las mismas constituyen prueba acu-mulativa.
El segundo señalamiento de error es tan carente de méritos como el que acabamos de discutir. El homicidio vo-luntario se castiga con pena máxima de diez años de presi-dio y no aparece de la prueba circunstancia atenuante al-guna. Por el contrario, si hemos de dar crédito a la prueba de cargo, el delito está en la línea fronteriza entre el de ase-sinato de que fué acusado y el de homicidio voluntario de que fué convicto el apelante. Así pues, el apelante pudo ser sentenciado a diez años de presidio y sólo le fueron impues-tos seis años, atendiendo el juez, como expresamente lo dijera, aunque no estaba necesariamente obligado a ello, a la recomendación de clemencia que le hiciera el jurado.

Por lo expuesto, procede desestimar el recurso y confir-mar la sentencia apelada.

El Juez Asociado Sr. Travieso no intervino.